 
Homer L. Pearce, Ph.D.
84 Clifden Pond Road
Zionsville, IN 46077


Re: Letter Agreement for Consulting Services (“Letter Agreement”)


Dear Dr. Pearce:


We are pleased that you have agreed to enter into a consulting relationship with
Sunesis. This letter serves as formal agreement between you and Sunesis and sets
forth the terms and conditions of the consulting relationship.



A.
Consulting Services and Compensation.



Consulting services to be provided by you to Sunesis shall include, but not be
limited to:
 

·
Participate in the review and discussion of Sunesis’ Research and Development
strategy.




·
Review and assess development plans and status of Sunesis compounds, i.e.
SNS-595, SNS-032, SNS-314, and provide advice to Sunesis management.




·
Participate in selected advisory and project meetings.



In consideration for your consulting services, Sunesis will compensate you
$3,000 per day (or prorated at a hourly rate of $375/hour). In addition to the
foregoing, Sunesis will reimburse you for any out-of-pocket expenses reasonably
incurred while performing consulting services on behalf of Sunesis. Payments
hereunder shall be based on Sunesis’ receipt from you of an itemized invoice for
services and expenses, including related documentation for such expenses.
Sunesis will pay such invoice within thirty (30) days of receipt. The total
payments to be made pursuant to this Letter Agreement during any given one (1)
year period shall not exceed $40,000.



B.
Confidentiality and Inventions. The provisions for confidentiality and ownership
of inventions in connection with your consulting services hereunder are governed
by the terms and conditions set forth under your signed Confidential Information
and Invention Assignment Agreement dated June 22, 2006, which is appended to
this Letter Agreement as Attachment A.

 

C.
Term and Termination. The term of your consulting services shall commence on the
date of your acceptance of this Letter Agreement and continue for as long as you
remain a member of Sunesis’ Board of Directors. Either you or Sunesis may
terminate this Letter Agreement any time upon prior written notice. 

 

--------------------------------------------------------------------------------


 

D.
Independent Contractor. You agree that your relationship with SUNESIS will be
that of an independent contractor and not that of an employee of Sunesis. You
will not be eligible for any employee benefits or unemployment benefits, nor
will Sunesis make deductions from payments made to you for taxes, unless
otherwise stated below or as required by law, all of which will be your
responsibility. California tax(es) will be deducted pursuant to California State
Franchise Tax Board Publication 1023 for all non-resident consultants unless the
appropriate exemption forms are completed and provided to SUNESIS




E.
No Conflict. You represent that neither the execution of this Letter Agreement
nor the performance of your obligations under this Letter Agreement will result
in a violation or breach of any other agreement by which you are bound. During
the term of this Letter Agreement, you agree not to enter into a binding
agreement that would conflict with any of the provisions of this Letter
Agreement and/or preclude you from complying with the provisions hereof.



This Letter Agreement, including Attachment A, constitutes the entire agreement
between you and Sunesis with respect to your consulting services and supersedes
all prior written and oral agreements regarding the subject matter. This Letter
Agreement shall be governed, construed and enforced by the laws of the State of
California, without giving effect to the principles of conflict of laws.
 
To indicate your acceptance of this Letter Agreement, please sign and date this
letter in the space provided below and return it to me. On behalf of Sunesis and
its management team, we all look forward to a successful working relationship.

        Sincerely,      
SUNESIS PHARMACEUTICAL INC.
          Daniel N. Swisher, Jr.   Chief Executive Officer and President

 
ACCEPTED AND AGREED TO BY:
 
 

--------------------------------------------------------------------------------

Homer L. Pearce, Ph.D.



--------------------------------------------------------------------------------

Tax ID/Social Security Number


Dated Signed:

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
ATTACHMENT A
 
SUNESIS PHARMACEUTICALS, INC.
 
CONFIDENTIAL INFORMATION
AND
INVENTION ASSIGNMENT AGREEMENT


In exchange for my becoming retained by Sunesis Pharmaceuticals, Inc. (the
“Company”) as a member of its Board of Directors (hereinafter, the
“Relationship”), I hereby agree to comply with the provisions set forth below.
 

1.
Confidential Information

 

 
a.
Definition of Confidential Information. As used in this Agreement, the term
“Confidential Information” means information pertaining to any aspects of the
Company’s business, including but not limited to its research, technical data,
products, services, plans for products or services, customers and potential
customers, markets and marketing, finances, financial projections, employees
(including employee compensation), patents, patent applications, developments,
inventions, processes, designs, drawings, engineering, formulae, regulatory
information, medical reports, clinical data and analysis, reagents, cell lines,
biological materials, chemical formulas, business plans, and agreements with
third parties, disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings, or by observation or created by me during the
period of the Relationship, whether or not during working hours. Notwithstanding
the foregoing, Confidential Information shall not include information that

 

(i)
was in the public domain at the time it was disclosed or has entered the public
domain through no fault of mine;

 

(ii)
was previously known to me, without restriction, at the time of the disclosure,
as demonstrated by my files in existence at the time of disclosure; or

 

(iii)
is disclosed with the prior written approval of the Company.

 

 
b.
Confidentiality Obligations. I agree to hold in confidence and not directly or
indirectly to use or disclose to any third person or entity, either during or
after termination of the Relationship, any Confidential Information I obtain or
create during the period of the Relationship, whether or not during working
hours, except to the extent authorized by the Company, until such Confidential
Information becomes generally known by the public. I agree not to make copies of
such Confidential Information except as authorized by the Company.

 

 
c.
Return of Confidential Information. Upon termination of the Relationship or upon
an earlier written request of the Company, I will return or deliver to the
Company all tangible forms of such Confidential Information in my possession or
control, including any copies or reproductions thereof.

 

 
d.
This Section 1b shall not restrict me from disclosing Confidential Information
that I’m required to disclose pursuant to an order or requirement of a court,
administrative agency, or other governmental body; provided, that I shall
promptly provide notice of such court order or requirement to the Company to
enable the Company the opportunity to seek a protective order or otherwise
prevent or restrict such disclosure.

 
1 of 1

--------------------------------------------------------------------------------


 

2.
Invention Assignment

 

 
a.
Inventions. As used in this Agreement, the term “Inventions” means designs,
trademarks, discoveries, formulae, processes, manufacturing techniques, trade
secrets, inventions, developments, original works of authorship, concepts,
know-how, improvements, and ideas, whether or not patentable or registrable
under copyright or similar laws, including all rights to obtain, register,
perfect and enforce these proprietary interests.

 

 
b.
Assignment of Inventions. Without further compensation, I hereby agree promptly
to disclose to the Company, and I hereby assign and agree to assign to the
Company or its designee, my entire right, title, and interest throughout the
world in and to all Inventions and all intellectual property rights thereto that
I may conceive, develop or reduce to practice during the period of the
Relationship, whether or not during working hours, but limited to Inventions
conceived of in connection with services performed on behalf of the Company that
are related to duties carried out in service to the Relationship.

 

c.
Further Assistance. I agree to perform, during and after the Relationship, all
acts deemed necessary or desirable by the Company to permit and assist it, at
the Company’s expense, in obtaining and enforcing the full benefits, enjoyment,
rights and title throughout the world in the Inventions and all intellectual
property rights thereto assigned to the Company as set forth in Section 2b
above. Such acts may include, but are not limited to, the disclosure to the
Company of all information relating thereto, the execution of documents and
assistance or cooperation in legal proceedings.

 

d.
Power of Attorney. If the Company is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, that I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.

 
3.
Miscellaneous

 

 
a.
No Conflicts. I represent that my performance of all the terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to
the Relationship, and I will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to any
previous employer or any other third party. I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.
I further represent that, to the best of my knowledge and belief, I am not a
party to any other agreement, which will interfere with my full compliance with
this Agreement.

 
2 of 2

--------------------------------------------------------------------------------


 

 
b.
Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of Relationship with the Company, and for a period of twenty-four (24)
months following the termination of the Relationship for any reason, I shall not
directly or indirectly (i) solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt any of the foregoing, either for myself or any other person
or entity; or (ii) solicit any licensor to or customer of the Company or
licensee of the Company’s products, that are known to me, with respect to any
business, products or services that are competitive to the products or services
offered by the Company or under development as of the date of termination of the
Relationship.

 

 
c.
Effects of Agreement. This Agreement (i) shall survive the termination of the
Relationship, (ii) does not in any way restrict my right or the right of the
Company to terminate the Relationship, with or without cause, (iii) inures to
the benefit of successors and assigns of the Company, and (iv) is binding upon
my heirs and legal representatives.

 

d.
Governing Law. This Agreement shall be governed by the laws of the State of
California applicable to contracts entered into and performed entirely within
the State, without giving effect to principles of conflict of laws.

 

e.
Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, then such provision shall be excluded from this Agreement
only to the extent unenforceable, and the remainder of such provision and of
this Agreement shall be enforceable in accordance with its terms.

 

f.
Entire Agreement; Modification. This Agreement supersedes any oral, written or
other communications or agreements concerning the subject matter, and may be
amended or waived only by a written instrument signed by the parties.

 
I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.
 


By: 

--------------------------------------------------------------------------------

Homer L. Pearce, PhD.
 
Date Signed: 

--------------------------------------------------------------------------------

     
3 of 3

--------------------------------------------------------------------------------


 